DETAILED ACTION
Double Patenting
Applicant is advised that should claims 2 and 5 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the boundary line" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5 and 8 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US Patent Pub. 2013/0076692 A1 to Saitou.
As to claim 1, Saitou discloses a display device (See Fig. 1) comprising:
a display panel (20) including an active region (¶ 0053, “display region”) and a peripheral region (¶ 0053, “non-display region”) adjacent to the active region;
a first touch sensor (1X) extending in a first direction and including a plurality of first connecting parts (1a) and a plurality of first sensor parts (1b) electrically connected through the plurality of first connecting parts;
a second touch sensor (2Y) extending in a second direction and including a plurality of second connecting parts (2a) and a plurality of second sensor parts (2b) electrically connected through the plurality of second connecting parts;
an insulating layer (See Fig. 3A, 12) disposed between the plurality of first connecting parts (1a) and the second connecting part (2a); and
a plurality of signal lines (5) comprising a first signal line connected to the first touch sensor and a second signal line insulated from the first signal line and connected to the second touch sensor (See Fig. 1),
wherein one of the plurality of first connecting parts overlaps one of the plurality of second connecting parts (See Fig. 3A),
wherein the first signal line is disposed on the same layer as the one of the plurality of first connecting parts and connected to the one of the plurality of first connecting parts (See Fig. 1 and 3A; The signal lines 5 are disposed in the same layer first connecting parts 1a and connected to the first connecting parts through the first sensor parts 1b.).
As to claim 2, Saitou discloses wherein the one of the plurality of first connecting parts and the one of the plurality of second connecting parts are disposed in the active region (See Fig. 1; 1a and 2a are disposed the display region (¶ 0053).), and the first signal line is disposed in the peripheral region (See Fig. 1, 5).
As to claim 4, Saitou discloses wherein the plurality of first sensor parts are connected to the first connecting parts through contact holes formed in the insulating layer (See Fig. 3A; First sensor parts 1b are connected to first connecting parts 1a through contact holes in the insulating layer 12.).
As to claim 5, the same rejection or discussion is used as in the rejection of claim 2.  
As to claim 8, Saitou discloses wherein the boundary line extends along the second direction (See Fig. 1; Saitou discloses a shield electrode 3 defining a boundary between the display region and a non-display region (¶ 0053).).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624